       Case: 1:18-cr-00036 Document #: 119 Filed: 04/09/19 Page 1 of 1 PageID #:1146



                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  United States of America,

  Plaintiff,

  v.                                                Case No. 18 cr 036

  Jitesh Thakkar,                                   Judge Robert W. Gettleman

  Defendant,

                                          ORDER
    Jury trial resumed. Jury deliberations resumed and concluded. The jury failed to
reach a unanimous verdict. Jury discharged. The Court has declared a mistrial. This
matter is set for a status hearing on 4/10/2019 at 9:30 a.m.


  (00:20)




  Date: 4/9/2019
                                                  United States District Judge
                                                  Robert W. Gettleman
